Per Curiam:
We are not satisfied that the verdict rendered by the jury is the result of a dispassionate consideration of the evidence. The learned trial judge himself was not satisfied with the verdict, since he reduced it by more than one-half. Ordinarily we would award a new trial absolutely in this and the companion case;* but if the plaintiff so *931desires, that may he avoided hy his consent to a reduction of the verdict to the sum of $500. All concurred. Judgment and order reversed and new trial granted, with costs to appellant to abide event, unless the plaintiff shall within twenty days stipulate to reduce the verdict to the sum of $500 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party.

See Smith v. Justice (post, p. 941).— [Rep.